Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2626 Filed 02/26/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                CASE NO. 2:17-cr-20683

 v.                                    HONORABLE DENISE PAGE HOOD

 D-3 VERONICA SHARP,

           Defendant.
 ______________________________/

  ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE
    RELEASE AND APPOINTMENT OF COUNSEL [ECF No. 159, 160]

 I.    Introduction

       On October 2, 2020, the Court issued an Order denying Defendant’s Emergency

 Motion for Immediate Release [ECF No. 154] because Defendant had failed to

 exhaust her administrative remedies. In that Order, the Court also expressly stated

 that it was denying motion because Defendant did not did not set forth any

 “extraordinary and compelling reasons.” Id. at PageID.2595-97.

       On or about December 29, 2020, Defendant’s Motion for Compassionate

 Release [ECF No. 159] and a Motion for Appointment of Counsel [ECF No. 160]

 were placed in the U.S. Mail.      The Court did not receive the Motions for

 Compassionate Release and Appointment of Counsel until February 18, 2021, and


                                         1
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2627 Filed 02/26/21 Page 2 of 7




 they were filed by the Court on February 23, 2021.

 II.    Background

        The Court set forth the relevant facts and procedural history regarding

 Defendant in its October 2, 2020 Order. [ECF No. 154] The Court incorporates and

 relies upon, without recitation, that background for purposes of deciding Defendant’s

 pending motions.

        In her current motions, Defendant states that she was “diagnosed as

 asymptomatic for Corona[virus]” on December 15, 2020, though she was not actually

 tested for Covid-19 until December 23, 2020 [ECF No. 159, PageID.2619, 2621]

 Defendant cites as bases for her compassionate release: (1) that she tested positive for

 Covid-19; (2) the existence and continued threat of Covid-19 spreading at FCI-

 Hazelton; (3) the failure of the BOP to ensure/allow her and other inmate workers to

 wear proper masks while performing their jobs; and (4) the failure of Hazelton FCI

 to provide cleaning supplies or medical attention to inmates or to allow showers for

 over six days in certain units. Defendant seeks release so that she can obtain proper

 medical attention and treatment (presumably for Covid-19, as no other medical

 condition is noted).

 III.   Analysis

        A court may reduce a term of imprisonment if it determines “extraordinary and


                                            2
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2628 Filed 02/26/21 Page 3 of 7




 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). A court

 also must weigh the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

 if a sentence reduction “is consistent with applicable policy statements issued by the

 Sentencing Commission.” Id.       Although this Court and many others previously

 believed that U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n

 2018) constituted the “applicable policy statement[]” with which courts must comply

 under 18 U.S.C. § 3582(c)(1)(A), the Sixth Circuit recently established that Section

 1B1.13 is not applicable, nor is it to be considered by the Court, when determining

 whether there are extraordinary and compelling reasons warranting a reduction in

 sentence. See, e.g., United States v. Hampton, 985 F.3d 530 (6th Cir. 2021); see also

 United States v. Elias, 984 F.3d 516 (6th Cir. 2021); United States v. Jones, 980 F.3d

 1098 (6th Cir. 2020).

       “Extraordinary” is defined as “exceptional to a very marked extent.” Webster’s

 Third International Dictionary, Unabridged (2020). “Compelling” is defined as

 “tending to convince or convert by or as if by forcefulness of evidence.” Id. A court

 in the Eastern District of Michigan has described the requirements of “‘extraordinary’

 as beyond what is usual, customary, regular, or common,” and “‘compelling reason’

 as one so great that irreprovable harm or injustice would result if the relief is not

 granted.” See United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3


                                           3
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2629 Filed 02/26/21 Page 4 of 7




 (E.D. Mich. Jan. 31, 2020) (citations removed).

       The Court first finds that Defendant seemingly has still failed to exhaust her

 remedies. As the Court explained in the October 2, 2020 Order, it does not have

 jurisdiction (authority) to consider Defendant’s motion for compassionate release if

 she has not requested the warden of Hazelton FCI (and been denied release or not

 received an answer within 30 days). Despite that ruling and explanation, Defendant

 once again has not alleged or presented evidence that she exhausted her administrative

 appeals within the BOP or that she waited thirty days after submitting a compassionate

 release request to the warden of her detainment facility before filing her motion, as the

 plain text of 18 U.S.C. § 3582(c)(1)(A) provides. As Defendant has not satisfied §

 3582(c)(1)(A)’s mandatory exhaustion requirement, her claim is not ripe because a

 district court cannot excuse a defendant’s failure to satisfy the 30 day requirement

 pursuant to 18 U.S.C. § 3582(c)(1)(A). United States v. Waseem Alam, 960 F.3d 831,

 832 (6th Cir. 2020). See also Grand Trunk W. R.R. Co. v. U.S. Dep’t of Labor, 875

 F.3d 821, 824 (6th Cir. 2017) (quoting King v. Burwell, 135 S.Ct. 2480, 2489 (2015))

 (“If the statutory language is plain, we must enforce it according to its terms.”). For

 this reason alone, the Court must deny Defendant’s Motion for Compassionate

 Release and her Motion for Appointment of Counsel. The Court, however, also

 denies Defendant’s motions for the reasons set forth below.


                                            4
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2630 Filed 02/26/21 Page 5 of 7




       In its October 2, 2020 Order, the Court stated:

              The Court also finds that Defendant does not fall into any of the
       “extraordinary and compelling reasons” categories. She is young (42
       years old) and has not identified any underlying health conditions. It is
       not the Court’s role to speculate as to whether Defendant: (a) has a
       sufficiently serious medical condition that puts her at risk during the
       Covid-19 pandemic; or (b) if there are any other extraordinary or
       compelling reasons for her release. And, it is widely recognized that the
       Covid-19 pandemic does not, in itself, qualify as the type of
       inmate-specific reason permitting compassionate release. See, e.g.,
       United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). As the
       Raia court stated, “the mere existence of Covid-19 in society and the
       possibility that it may spread to a particular prison alone cannot
       independently justify compassionate release, especially considering the
       BOP’s statutory role, and its extensive and professional efforts to curtail
       the virus’s spread.” Id.[]

             For the reasons set forth above, the Court concludes that nothing
       in the statute or U.S.S.G. § 1B1.13 supports the interpretation of §
       3582(c)(1)(A) that Defendant seeks from this Court. See Raia, 954 F.3d
       at 597. The Court finds that Defendant’s circumstances are not
       “extraordinary and compelling,” 18 U.S.C. § 3582(c)(1)(A), and
       immediate release of Defendant is not warranted. Accordingly, the
       Court also denies the Motion on this substantive basis.

 [ECF No. 154, PageID.2595-96]

       Defendant is serving a 60-month sentence for a carjacking conspiracy, and she

 is incarcerated at FCI Hazelton in West Virginia with approximately 26 months

 remaining until her projected release date. Defendant has not identified – and the

 medical records provided by the Bureau of Prisons in July 2020 do not reveal – any

 underlying medical conditions that would make her vulnerable to a risk of severe


                                           5
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2631 Filed 02/26/21 Page 6 of 7




 illness in the event of contracting Covid-19, which she claims to have contracted

 shortly before filing her most recent Motion for Compassionate Release.

       Defendant asserts that FCI Hazelton’s failure to test or treat her for Covid-19

 poses (has posed) a threat to her health and her life, as she has included in her recent

 Motion for Compassionate Release that there have been positive cases at FCI

 Hazelton, including hers. In reviewing the BOP website, the Court notes that, as of

 February 25, 2021, there were two positive inmates and four positive staff members.

 See https://www.bop.gov/coronavirus/ (last visited February 25, 2021).

       Based on Defendant’s age and lack of any underlying health condition or any

 other basis than the existence of Covid-19 generally, the Court concludes that she has

 not established an extraordinary or compelling reason for granting her motion for

 compassionate release. As Defendant has not indicated an underlying health condition

 or other extraordinary and compelling reason for release, the Court finds that the

 appointment of counsel would not assist Defendant or the Court in determining

 whether Defendant has an extraordinary and compelling basis for release.

       The Court also finds that a consideration of the sentencing factors set forth in

 18 U.S.C. § 3553(a) weighs against granting her motion for compassionate release.

 As set forth in the October 2, 2020 Order, Defendant instigated a criminal conspiracy

 by which she would target patrons at a casino, notify her co-defendants of the targeted

 patrons, and after the targeted patrons left the casino, her co-defendants then would
Case 2:17-cr-20683-DPH-RSW ECF No. 161, PageID.2632 Filed 02/26/21 Page 7 of 7




 bump the targeted patrons’ automobile on the highway in a simulated traffic accident.

 Defendant knew and understood that her co-defendants, instead of exchanging

 insurance information when they approached the driver of the automobile they

 bumped, would rob the targeted patrons at gunpoint.          The Court notes that

 Defendant’s criminal activity did not cease when she voluntarily left that violent

 conspiracy, as she was arrested and charged with felony counterfeiting only months

 later. For these reasons, the Court concludes: (a) releasing Defendant would present

 a serious risk of danger to the community; and (b) that risk greatly outweighs the

 minimal basis that Defendant has proffered for compassionate release.

 IV.   Conclusion

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Compassionate Release [ECF

 No. 159] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Appointment of

 Counsel [ECF No. 160] is DENIED.

       IT IS ORDERED.


                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
 Dated: February 26, 2021               UNITED STATES DISTRICT JUDGE



                                          7
